UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May31, 2012 DYNEX CAPITAL, INC. (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation) 1-9819 (Commission File Number) 52-1549373 (IRS Employer Identification No.) 4991 Lake Brook Drive, Suite 100 Glen Allen, Virginia (Address of principal executive offices) 23060-9245 (Zip Code) Registrant’s telephone number, including area code: (804) 217-5800 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On May31, 2012, Dynex Capital, Inc. (the “Company”) issued a press release announcing a restructuring of the ownership of certain legacy securities in the Company’s investment portfolio by contributing these securities to its taxable REIT subsidiary. This restructuring is expected to eliminate excess inclusion income to the Company, which may be characterized as unrelated business taxable income (“UBTI”) to the Company’s tax-exempt investors. The restructuring is intended to remove the exposure of UBTI to the Company’s tax-exempt investors and to enable the Company’s common stock to continue to be eligible for inclusion in the Russell Indexes. A copy of the press release is being furnished as Exhibit 99.1 to this report and is incorporated by reference into this Item 8.01. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. Exhibit No.
